NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 16 July 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3 have been cancelled.
Claims 4-12 are currently pending and considered below.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathy Wojtalewicz on 9 August 2021.

The application has been amended as follows: 
Claim 4, line 9, “body is in continuous motion” has been amended to --body is configured to be in continuous motion--

REASONS FOR ALLOWANCE
Claims 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

	The closest prior arts of record include McClellan (US Patent No. 8795142), Baird (US Patent No. 5167600), and Pratt (US Patent No. 6216926).
	McClellan teaches a training device (10) comprising a form-retaining balance body (42) that is filled with a liquid, and a holder means (12, 14) configured to carry the balance body, the holder means comprising a harness (12, 14) having connecting means (20, 22) configured to 
Baird teaches an adjustable weight position harness system (10) comprising a balance body (34) and a holder means (14, 16, 22, 40, 52) configured to carry the balance body, the holder means comprising a harness (40, 52) having connecting means (40) configured to connect the harness to a torso of the user. Baird does not teach the balance body being partly filled with a liquid, or the harness comprising a first part configured to attach said harness to a back of the user and a second part connected releasably to the first part, and the first part and the second part adjoin each other so as to form said cavity, wherein said cavity is open on opposite sides and wherein the form-retaining balance body is at least partially received in the cavity in a fitting manner, wherein the second part comprises a form-retaining frame with a base part and a cup-forming top portion that fits onto a contour of the form-retaining balance body, and wherein said base part of the form-retaining frame protrudes into an insertion cavity that extends from the first part of the harness and is removable therefrom.
Pratt teaches a workout backpack (10) with a detachable backpack bag (100) having weight storage compartments (30) therein, the backpack including shoulder carrying straps (22) and a waist strap (24) for attaching the backpack to a torso of a user. Pratt does not teach a form-.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784